Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to for insufficient antecedent basis for “the presence.” Appropriate correction is required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Building management system -0036, 0039
Building monitoring system -0036, 0039
Middleware system – 0036, 0039
Decision engine  -0036, 0039
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 5-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the limitation comprising determining a mitigation in response to receiving a positive alarm.  The determining limitation, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim precludes the determining step from practically being performed in the human mind.  This limitation is a mental process. 
      This judicial exception is not integrated into a practical application.  The claims recite additional limitations comprising a building monitoring system, a building management system, a middleware system and a decision engine.  The systems and engines, as claimed, are recited at a high level of generality that they represent the equivalent of a generic processor for performing a generic computer function of processing data and determining commands. These generic processor/system/engine limitations are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the 
    Claim 11 is rejected under the same rationale as claim with the exception claim 11 includes additional steps of transmitting data as well as performing a mitigation action.   Claim 11 does not include additional elements that are sufficient to provide a practical application or amount to significantly more than the judicial exception because the particular steps of transmitting data have been recognized as well understood, and conventional activity,  and the performing a mitigation action is recited generally so as to represent a direction to apply the abstract idea.  With respect to the former, mere transmitting data is not significantly more  (2106.05(d)  i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
   

   Claims 4 and 14 represent insignificant extra-solution activity via the application of sensors for data gathering and do not represent significantly more, infra applied prior art. 
   Claims 7-10 and 17-20 recite general conversion limitations that do not meaningfully limit the claims because the particular data transformation is recited generally so as to generally link the abstract idea to the field of building automation; the implementation of the system and engines on separate or same computer platforms represent mere instructions to apply the abstract idea; and the language “to control an operation of the HVAC system” represents a selection of a mitigation action intended to control the HVAC.  While the language controlling an HVAC is recited, the controlling is not tied to the mitigation action such that the controlling is recited generally and tangentially with respect to the abstract idea.
    



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-9, 11-13, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stone et al. (PG/PUB 2021/0287521).

Claim 1. 
   Stone et al. teaches a building response system (Figure 1A) comprising:
     a building monitoring system configured to detect the presence of a harmful agent within an enclosed space (Figure 1A-“Building Subsystems” w/ “Data Samples”)
   a building management system configured to monitor a building status and control building systems (Figure 1A-102 “Building Management System”)
    a middleware system configured to receive information from each of the building monitoring system and the building management system, wherein the information from the building monitoring system comprises an alarm status and the information from the building management system comprises building status information (Figure 1A –146, 0033, see configured for receiving data samples including but not limited to measured values (e.g. building monitoring system) and data samples from systems, components, and/or devices (e.g. ”BMS”)
     a decision engine configured to receive information from the middleware system and to determine a mitigation action in response to receiving a positive alarm status (Figure 1A-140, Figure 2, Figure 5-550, 0017, 0019, 0022, 0058, 0067, 0069, 0078-80)


Claim 2. 

Claim 3. 
     Stone teaches the building response system of claim 2, wherein the notification comprises as least one of an email, a text message, a digital message, an application notification, and a visual screen alert on a personal computer (0036, 0053, 0073, 0080)
 
Claim 7. 
Stone teaches the building response system of claim 1, wherein the middleware system is configured to convert mitigation commands received from the decision engine into hardware instructions and transmit such hardware instructions to the building management system (0036, 0053, 0073, 0080)
Claim 8. 
Stone et al. teaches the building response system of claim 1, wherein the middleware system and the decision engine are contained on a single computer system (Figure 1A-140)
Claim 9. 
Stone et al. teaches the building response system of claim 8, wherein the computer system further includes the building management system (Figure 1A-102)
Claim 11.
     Stone teaches a method of automatically responding to a detection of a harmful agent within an enclosed space, the method comprising: 

    monitoring a building status with a building management system (Figure 1A-“Building Subsystems” w/ “Data Samples”)

      transmitting an alarm status from the building monitoring system to a middleware system (Figure 1A –146, 0033, see configured for receiving data samples including but not limited to measured values/building monitoring system and data samples from systems, components, and/or devices/”BMS”)

      transmitting a building status from the building management system to the middleware system ((Figure 1A-102 “Building Management System,” 0033
     transmitting the building status and the alarm status from the middleware to a decision engine (Figure 1-130->120)
     determining, at the decision engine, a mitigation action ((Figure 1A-140, Figure 2, Figure 5-550, 0017, 0019, 0022, 0053, 0058, 0067, 0069, 0078-80)
      performing the mitigation action  (0053, 0080, 0086)

Claim 12. 
   Stone teaches the method of claim 11, further comprising transmitting a notification to a user (0036, 0053, 0073)

Claim 13. 

 
Claim 17. 
     Stone teaches the method of claim 11, further comprising converting mitigation commands received at the middleware system from the decision engine into hardware instructions and transmitting such hardware instructions to the building management system ((0036, 0053, 0073, 0080)




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (PG/PUB 20210287521) in view over Brooks et al. (PG/PUB 20100035536).


Claim 4. 
   Stone et al. teaches the building response system of claim 1 but does not teach the sensor limitations.  Brooks teaches the duct sensor limitations. 
     wherein the building monitoring system is at least one of a LIDAR sensor and a duct sensor (Claim 1, 0014-15)
     One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Stone and Brooks would achieve an expected and predictable result comprising wherein the building monitoring system is at least one of a LIDAR sensor and a duct sensor.  One of ordinary skill in the art would be motivated to apply Brooks to detect harmful particulates, as described by Brooks, 0014. 
Claim 14. 

     wherein the building monitoring system is at least one of a LIDAR sensor and a duct sensor ((Claim 1, 0014-15)
One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Stone and Brooks would achieve an expected and predictable result comprising wherein the building monitoring system is at least one of a LIDAR sensor and a duct sensor.  One of ordinary skill in the art would be motivated to apply Brooks to detect harmful particulates, as described by Brooks, 0014. 

Claims 5, 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (PG/PUB 20210287521) in view over Peterson et al. (PG/PUB 20020084900) 

Claim 5.
    Srone teaches the building response system of claim 1 but does not describe the adjustment limitations as described below.  Peterson teaches the adjustment limitations as described below. 
       wherein the mitigation action comprises adjusting an HVAC operation associated with a region having the positive alarm status (0004, 0021, 0060, 0063)
    One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Stone and Peterson would achieve an expected and predictable result comprising wherein the mitigation action comprises adjusting an HVAC operation associated with a region having the positive alarm status.  Stone teaches implementing responsive actions to at least one hazard.  Peterson teaches implementing HVAC based actions in response to 

Claim 10. Stone teaches the building response system of claim 1 but does not teach the HVAC limitations as described below.  Peterson teaches the HVAC limitations as described below
       further comprising a heating ventilation and air conditioning ("HVAC") system associated with the enclosed space, wherein the mitigation action of the decision engine is selected to control an operation of the HVAC system (0004, 0021, Figure 3, 0028, 0060, 0063) 
   One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Stone and Peterson would achieve an expected and predictable result comprising wherein the mitigation action comprises adjusting an HVAC operation associated with a region having the positive alarm status.  Stone teaches implementing responsive actions to at least one hazard.  Peterson teaches implementing HVAC based actions in response to detecting a harmful incident.  Accordingly, one of ordinary skill in the art adapting the decision logic and actions of Stone to comprise the pertinent response actions and logic of Peterson would realize an improved invention via expanding upon the types of emergencies including but not limited to contaminants, see Peterson, 0003

Claim 15. 
    Stone teaches the method of claim 11 but does not teach the HVAC operation limitations as described below.  Peterson teaches the HVAC limitations as described below.

     One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Stone and Peterson would achieve an expected and predictable result comprising wherein the mitigation action comprises adjusting an HVAC operation associated with a region having the positive alarm status.  Stone teaches implementing responsive actions to at least one hazard.  Peterson teaches implementing HVAC based actions in response to detecting a harmful incident.  Accordingly, one of ordinary skill in the art adapting the decision logic and actions of Stone to comprise the pertinent response actions and logic of Peterson would realize an improved invention via expanding upon the types of emergencies including but not limited to contaminants, see Peterson, 0003
Claim 20. 
     Stone teaches the method of claim 11 but does not teach the HVAC limitations as described below.  Peterson teaches the HVAC limitations as described below
   further comprising controlling a heating ventilation and air conditioning ("HVAC") system associated with the enclosed space, wherein the mitigation action of the decision engine is selected to control an operation of the HVAC system (0004, 0021, 0060, 0063)

One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Stone and Peterson would achieve an expected and predictable result comprising wherein the mitigation action comprises adjusting an HVAC operation associated with a region having the positive alarm status.  Stone teaches implementing responsive actions to at least one hazard.  Peterson teaches implementing HVAC based actions in response to detecting a harmful 


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (PG/PUB 20210287521) in view over Vasko (USPN 7058712).
Claim 6. 
    Stone teaches the building response system of claim 1 but does not describe the transmit limitations.  Vasko teaches the transmit limitations as described below.
       wherein the building monitoring system is configured to transmit the alarm status to the building management system (Vasko, Col 9 lines 35-50, see offloading a task to other systems comprising a processor, and see Stone et al. as teaching a task comprising transmitting an alarm status, 0021, 0036, 0073)
      One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Stone and Vasko would achieve an expected and predictable result comprising   wherein the building monitoring system is configured to transmit the alarm status to the building management system.  Stone teaches a pertinent function of sending an alarm to between systems, the systems including a building monitoring and management system with processors.  Vasko teaches offloading a task from one processor to another.  In effect, one of ordinary skill in the art adapting the building monitoring system to execute an alarm transmission task to the building management system would provide an expected and predictable result of 

Claim 16. 
   Stone teaches the method of claim 11 but does not describe the alarm limitations.  Vasko teaches the alarm limitations as described below 
     further comprising transmitting the alarm status from the building monitoring system to the building management system (Vasko, Col 9 lines 35-50, see offloading a task to other systems comprising a processor, and see Stone et al. as teaching a task comprising transmitting an alarm status, 0021, 0036, 0073)
   Claim 16 is rejected under the same combination of prior art and rationale as set forth in claim 6.

Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (PG/PUB 20210287521) in view over REDI (PG/PUB 20110077751).
Claim 18. 
   Stone teaches the method of claim 17 but does not describe the converting limitations.  REDI teaches the conversion limitations.
       wherein the conversion comprises converting a digital mitigation command into an analog hardware action (REDI, 0040, see also Stone for providing device based commands, 0038, 0080)
     One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Stone and REDI would achieve an expected and predictable result comprising wherein the conversion comprises converting a digital mitigation command into an .
      .  

Claim 19 us rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (PG/PUB 20210287521) in view over Nixon (USPN 5809368)
Claim 19. 
     Stone teaches the method of claim 11 but does not describe the separate computer limitations.  Nixon teaches the separate computer limitations as described.  Nixon teaches the separate computer limitations as described below
     wherein the middleware system and the decision engine are contained on separate computer systems (Nixon, ABSTRACT, Figure 1, see distributed controllers, see also Stone as teaching the decision engine and middleware)
    One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Stone and Nixon would achieve an expected and predictable result comprising wherein the middleware system and the decision engine are contained on separate computer systems.  One of ordinary skill in the art would be motivated to apply distributed controllers for providing separate processors to supplement control functionality, as described by Nixon, Col 4 lines 23-37.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
See general threat mitigation building management systems
20180364654 20130309154 20210191349 20210356153 20210222231 20170103633


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DARRIN D DUNN/Patent Examiner, Art Unit 2117